DETAILED ACTION
This action is responsive to the following communication: The Amendment filed on 05/18/2022.
In the instant application, claims 3-4, 7-9, 12-14 and 19 are cancelled; Claims 21-29 are newly added; Claims 1, 15 and 17 are amended independent claims; Claims 1-2, 5-6, 10-11, 15-18 and 20-29 are pending in this case.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 08/05/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,969,953 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
	
Allowable Subject Matter
Claims 1-2, 5-6, 10-11, 15-18 and 20-29 are allowed.

Examiner’s Statement of reason of Allowance
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a computer implemented method, a non-transitory computer readable medium and a system for displaying a map layer including data associated with an area of a facility, wherein the map layer is navigable by way of a pan and a zoom operation defined with respect to the map layer; displaying on the map layer, a content control object associated with a facility resource of the facility; monitoring the facility resource for an occurrence of an event; and in response to detection of the event, displaying a content display object based on at least one of the pan and the zoom operation of the map layer, wherein the content display object comprises content associated with the detected event of the facility resource.
Independent claims 1, 15 and 17 when considered as a whole, are allowable over the prior arts of record.  
The closest prior art, as previously cited: Thiruvengada (US 2012/0194336) teaches a security system configured to display a representation of an area on a display unit, receive input from a plurality of different types of sensors that are positioned within the area, display a plurality of icons on the display unit, wherein the plurality of icons represents the locations of the plurality of sensors in the area, and display in a panel on the display unit output from the plurality of sensors. Leblond (US 2011/0013018) teaches a detection and response device for a surveillance system detects events, responds to events, or both. The device may utilize one or more defined geospaces. If an event occurs in a geospace, a predefined response may then be provided. The predefined response may include automatically targeting one or more cameras to areas relevant to the event and presenting one or more predefined views optimized for viewing the event. If an event does not occur within a geospace, the detection and response device may provide one or more default responses.
However, Thiruvengada and Leblond do not teach or suggest the particular combination of steps or elements as recited in the amended independent claims 1, 15 and 17. For example, the prior arts do not teach of suggest the steps of “monitoring the facility resource for an occurrence of an event; and in response to detection of the event, displaying a content display object based on at least one of the pan and the zoom operation of the map layer, wherein the content display object comprises content associated with the detected event of the facility resource.”

The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims; thus are also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tam T. Tran whose telephone number is 571-270-5029.  The examiner can normally be reached from Monday – Friday between 8:30 AM and 5:00PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAM T TRAN/Primary Examiner, Art Unit 2174